METROPOLITAN AREA PLANNING COMMISSION — COUNTY COMMISSIONERS AUTHORITY Assuming (1) that McCurtain County is authorized the form a Metropolitan Area Planning Commission under the provisions of 19 Ohio St. 866.1 [19-866.1] (1961) et seq., as amended, and (2) that McCurtain County contains all or any part of a reservoir constructed by the United States Army Corps of Engineers; 19 Ohio St. 866.2 [19-866.2] (1969) authorizes McCurtain County, at the discretion of the board of county commissioners, to zone and plan for all or any part of the incorporated area within the county, but such authority must be exercised through a Metropolitan Area Planning Commission. See Attorney General's opinion No. 69-310, 2 Okl.Op. A.G. 254.  This office has had under consideration your request for an opinion wherein you refer to Attorney General's Opinion No. 69-310, 2 Okl.Op. A.G. 254, and ask the following question: "Under this opinion, would a Metropolitan Area Planning Commission organized in McCurtain County under 19 Ohio St. 866.1 [19-866.1] (1961), et seq. as amended and which contains all or parts of two reservoirs constructed by the United States Army  Corps of Engineers have planning and zoning jurisdiction for the entire unincorporated portion's of the county?" Title 19 Ohio St. 866.2 [19-866.2] (1969), grants additional authority to certain counties. This statute does grant these counties the authority, the discretion of the board of county commissioners, to plan and ne for all or any part of the unincorporated area within the county.  In Opinion No. 69-310, supra, this office determined (1) that this additional authority had been granted to those counties which are qualified to avail themselves of the provisions of the Metropolitan Area Planning Commission Act (19 Ohio St. 866.1 [19-866.1] (1969) et seq., as Amended), and which also contain an upstream terminal port and around where navigation ends, or all or any part of a reservoir of reservoirs constructed by the United States Army Corps of Engineers r by the Grand River Dam Authority, and (2) that such counties by only exercise this additional authority through a Metropolitan Area Planning Commission. Assuming (1) that McCurtain County is authorized to form a Metropolitan Area Planning Commission under the provisions of Sections 19 Ohio St. 866.1 [19-866.1] et seq., and (2) that McCurtain County contains all part of a reservoir constructed by the United States Army Corps of Engineers, it is the opinion of the Attorney General that your question should be answered as follows: 19 Ohio St. 866.2 [19-866.2], as construed in Attorney General's opinion No. 69-310, supra, authorizes McCurtain County, at the discretion of the board of county commissioners, to zone and plan for all or any part of the unincorporated area within the county, but such authority must be exercised through a Metropolitan Area Planning Commission.  (Max A. Martin)